Citation Nr: 1622436	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  11-15 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hearing loss of the right ear.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel







INTRODUCTION

The Veteran had active military service with the U.S. Army from April 1968 to November 1969 and from May 1975 to May 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was previously before the Board in April 2014, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.


FINDING OF FACT

The Veteran has been diagnosed with hearing loss of the right ear for VA purposes that is etiologically related to his active service.


CONCLUSION OF LAW

Right ear hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran claims entitlement to service connection for right ear hearing loss as directly related to his period of active service.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

The report of an April 2010 VA examination indicates the Veteran has been diagnosed with hearing loss of the right ear for VA purposes.  Furthermore, given the Veteran's military occupational specialty in the artillery, in-service acoustic trauma has been established.  See , e.g., November 1969 DD Form-214.  The remaining question, therefore, is whether the Veteran's current right ear hearing loss is etiologically related to his in-service acoustic trauma.

Initially, the Board observes that the evidence of record does not support a finding that the Veteran experienced hearing loss of the right ear for VA purposes during either period of active service.  However, the report of a March 1979 audiogram, performed shortly before the Veteran's separation from his second period of active service, indicates a hearing threshold level of approximately 25-30 decibels (dB) in the 3000 MHz range.  While such a finding does not amount to hearing loss for VA purposes under 38 C.F.R. § 3.385, it does indicate some level of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  As a May 1975 audiogram indicates hearing thresholds below 20 dB throughout the range of testing, the Board finds there was no hearing loss at service entrance.

In reaching its determination that the Veteran's right ear hearing loss is related to his in-service acoustic trauma, the Board is cognizant that there is no competent medical opinion linking the two.  Significantly, however, there is no adequate negative etiological opinion on which to deny the Veteran the benefit sought. 

"A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the veteran prevails."  Id. 

As the March 1979 audiogram indicates at least some level of hearing loss at service separation, and in the absence of any competent negative medical opinion, the Board finds the evidence is at least is equipoise that the Veteran's current right ear hearing loss is etiologically related to his active service.  


ORDER

Service connection for right ear hearing loss is granted.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


